Liberty Star Uranium & Metals Corp. 5610 E. Sutler Lane Tucson, Arizona 85712 May 11, 2015 Securities and Exchange Commission Division of Corporate Finance Attn: John Reynolds treet N.E Washington, D.C. 20549 Re: Liberty Star Uranium & Metals Corp. Registration Statement on Form S-1 Filed January 16, 2015 File No. 333-201591 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933 (the “Securities Act”), Liberty Star Uranium & Metals Corp. (the “Company”) requests the withdrawal of the Company’s Registration Statement on Form S-1 originally filed on January 16, 2015, File No. 333-201591 (the “S-1 Registration Statement”). The Company has elected to withdraw the S-1 Registration Statement after receipt of specific comments from the Securities and Exchange Commission (the “Commission”) advising that a withdrawal of the S-1 Registration Statement was appropriate. No sales of the Company’s common stock have been or will be made pursuant to the S-1 Registration Statement. The Company may in the future rely on Rule 155(c) for subsequent private offerings of its securities and utilize the “Safe Harbor” from integration provided by Rule 155. The Company requests that in accordance with Rule 457 (p) under the Securities Act, all fees paid to the Commission in connection with the filing of the above-captioned registration statement be credited for future use. If you have any questions regarding this application, please contact the Company’s legal counsel, Bernard Pinsky at (604) 687-5700. Very truly yours, LIBERTY STAR URANIUM & METALS CORP. By: /s/ James Briscoe Name: James Briscoe Title: President, Chief Executive Officer, Chief Financial Officer, Chairman of the Board and Director
